UPON REHEARING.
Robinson, C. J.
A rehearing of this cause was ordered on 'the petition of the appellees, in order that the questions involved might be re-examined. We have been favored on the rehearing with additional arguments prepared with much ability, and have again considered the questions presented with the care which their importance demands. The new arguments are in the nature of rearguments of some of the questions considered and determined on the first submission. We do not find it necessary to review them at length, for the reason that our re-examination of the ease satisfies us that the conclusions announced in the original opinion are correct, and we think they dispose of all material questions involved. We adhere to that opinion.
The judgment of the district court is reversed.
Kinne, J., took no part in the decision of the case.